Citation Nr: 9914945	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, left knee disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This matter arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for his 
left knee disorder.  The veteran filed a timely appeal, and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


REMAND

The veteran has a pending claim for an increased rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.  In his substantive appeal, dated in 
August 1996, the veteran indicated that he wished to appear 
at a personal hearing at the RO before a member of the Board.  
On March 15, 1999, the veteran was informed that he was 
scheduled to appear before a member of the Board at the RO on 
April 15, 1999.  However, a request to appear before a 
Hearing Officer at a personal hearing at the RO was received 
in March 1999, in advance of the scheduled Travel Board 
hearing at the RO.  The veteran withdrew his request to 
appear before a member of the Board at that time.  
Accordingly, in view of the veteran's request to appear 
before a Hearing Officer at the RO, a new hearing must be 
scheduled.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a personal hearing at the RO before a 
Hearing Officer as soon as possible.  
Copies of any hearing transcript should 
be associated with the claims file, and 
any indicated additional development 
should then be completed by the RO.

2.  If, after readjudication of the issue 
on appeal, the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses the additional evidence 
presented by the veteran and any other 
evidence which is obtained.  Subsequent 
to the issuance of the supplemental 
statement of the case, the veteran should 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


